COMMON STOCK AND WARRANT PURCHASE AGREEMENT

This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made as
of December 4, 2001 between Axonyx Inc., a Nevada corporation (the “Company”),
and the investors listed on Exhibit A hereto, each of which is herein referred
to as an “Investor” and collectively, the “Investors”.

RECITALS:

WHEREAS, the Investors desire to purchase from the Company, and the Company
desires to sell to the Investors, shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), and warrants to purchase shares of
Common Stock, upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1.             PURCHASE AND SALE OF SHARES AND WARRANT.

1.1           Purchase and Sale of Shares and Warrants.  Upon the terms and
subject to the conditions of this Agreement, at the Closing (as defined below),
the Company agrees to sell to the Investors, and each Investor agrees to
purchase from the Company (a) the number of shares of the Company’s Common Stock
set forth opposite such Investor’s name on Exhibit A hereto (the “Shares”) at
the per share purchase price of $3.26 (“Per Share Purchase Price”), and (b) a
warrant in substantially the form attached hereto as Exhibit B to purchase a
number of shares of the Company’s Common Stock equal to fifty percent (50%) of
the total Shares purchased by such Investor pursuant to this Agreement (each a
“Warrant” and collectively for all Investors, the “Warrants”).  All dollar
amounts set forth in this Agreement shall be in United States Dollars.

1.2           Closing.  The closing of the purchase and sale of the Shares and
the Warrants (the “Closing”) shall take place at the offices of Brobeck, Phleger
& Harrison LLP at 10:00 a.m., Eastern time on December 4, 2001, or such other
location, time or date as the parties shall mutually agree, but only after the
satisfaction or waiver of each of the conditions set forth in Sections 7 and 8
(the “Closing Date”).

1.3           Deliveries.  At the Closing, the Company shall deliver to each
Investor a Warrant and a certificate or certificates, registered in the name of
the Investor, representing the Warrant and the Shares purchased by such
Investor, and each Investor shall deliver to the Company an amount equal to the
product of Shares to be purchased by such Investor and the Per Share Purchase
Price (the “Purchase Price”), by certified check payable to “Axonyx Inc.
Corporate Account” or by wire transfer of immediately available funds to the
following account of the Company:

Chase Manhattan Bank NYC

ABA Routing #:021000021

FBO Salomon Smith Barney

A/C # 066-198038

For further credit to: Axonyx, Inc. A/C #204-90314-1-8-501


2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

For purposes of this Section, all references to “Company” in Sections 2.1, 2.4
(excluding clause (a) thereof), 2.7, 2.9 through 2.12, and 2.14 through 2.20
shall be deemed to be a reference to the Company and all of its direct and
indirect subsidiaries.  The Company hereby represents and warrants to each
Investor that, except as set forth on a Schedule of Exceptions (the “Company
Schedule of Exceptions”) attached hereto as Schedule A, which exceptions shall
be deemed to be representations and warranties as if made hereunder:

2.1           Corporate Organization.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and has the requisite corporate power and authority to own or
lease its properties and to carry on its business as now being conducted.  The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the property owned or leased by it or
the nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or in good standing
would not have, individually or in the aggregate, a Material Adverse Effect. 
For purposes of this Agreement, “Material Adverse Effect” shall mean, as to any
entity, any material adverse effect on the business, operations, conditions
(financial or otherwise), assets, results of operations or prospects of that
entity individually or of the Company and its subsidiaries as a whole.

2.2           Capitalization; Organizational Documents.

(a)           The authorized capital stock of the Company will consist
immediately prior to the Closing of 75,000,000 shares of Common Stock, of which
as of the date hereof, 15,277,371shares are issued and outstanding, and
15,000,000 shares of preferred stock of the Company, of which, as of the date
hereof, no shares are issued or outstanding.  All of the outstanding shares have
been duly and validly issued and are fully paid and nonassessable and have been
issued in accordance with all applicable federal and state securities laws.  No
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens suffered or permitted by the Company.  Except as disclosed
in the Company’s Form 10-KSBA for the fiscal year ended December 31, 2000, as
amended, its Form 10-Q for the fiscal quarters ended March 31, 2001, June 30,
2001, as amended, and September 30, 2001 (the “SEC Filings”), and except for the
Warrants and the shares issuable upon exercise of the Warrants (the “Warrant
Shares” and, collectively with the Shares and the Warrants, the “Securities”),
as of the date hereof, there are no outstanding options, warrants, scrips,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock.  There are no preemptive rights or rights of first refusal or
similar rights which are binding on the Company permitting any person to
subscribe for or purchase from the Company shares of its capital stock pursuant
to any provision of law, the Certificate of Incorporation (as defined below) or
the Company’s By-laws or by agreement or otherwise.  There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of any of the Securities as described in this
Agreement.  The Company has made available to each Investor true and correct
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”).  The
designations, powers, preferences, rights, qualifications, limitations and
restrictions in respect of each class and series of authorized capital stock of
the Company are as set forth in the Certificate of Incorporation, and all such
designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable against the Company and in
accordance with all applicable laws, rules and regulations.


(b)           Upon issuance of the Shares and the Warrants and payment of the
Purchase Price therefor in accordance with the terms of this Agreement, the
Shares and the Warrants will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear of any restrictions on transfer and any taxes,
claims, liens, pledges, options, security interests, purchase rights, preemptive
rights, trusts, encumbrances or other rights or interests of any other person
(other than any restrictions under the Securities Act of 1933, as amended (the
“Securities Act”).  The Warrant Shares, when issued in accordance with the terms
of the Warrants, will be duly authorized, validly issued, fully paid and
non-assessable, and free and clear of any restrictions on transfer and any
taxes, claims, liens, pledges, options, security interests, purchase rights,
preemptive rights, trusts, encumbrances or other rights or interests of any
other person (other than any restrictions under the Securities Act).

2.3           Authorization; Enforcement.  (a) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue, sell and perform its obligations with respect to
the Securities in accordance with the terms hereof, (b) the execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, and (c) this Agreement has
been duly executed and delivered by the Company.  No other corporate proceedings
on the part of the Company are necessary to approve and authorize the execution
and delivery of this Agreement and the issuance of the Securities.  This
Agreement, when executed and delivered by the Company, constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

2.4           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby, will not (a) result in a violation of the
Certificate of Incorporation or By-laws of the Company, or (b) violate or
conflict with, or result in a breach of, any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any lien on or
against any of the properties of the Company, any note, bond, mortgage,
agreement, license indenture or instrument to which the Company is a party, or
result in a violation of any statute, law, rule, regulation, writ, injunction,
order, judgment or decree applicable to the Company or by which any property or
asset of the Company is bound or affected, except where such violation,
conflict, breach or other consequence would not have a Material Adverse Effect. 
Except as disclosed in the SEC Filings, the Company is not in violation of any
term of or in default under its Certificate of Incorporation or By-laws or in
violation of any material term of, or in default under, any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company.  Except as
specifically contemplated by this Agreement, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof. 
All consents, authorizations, orders, filings and registrations that the Company
is required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.


2.5           SEC Documents; Financial Statements.  The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC”) pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (all of the foregoing, and all other documents and
registration statements heretofore filed by the Company with the SEC being
hereinafter referred to as the “SEC Documents”).  The Common Stock is currently
listed or quoted on The Nasdaq National Market.  The Company has delivered or
made available to each Investor true and complete copies of the SEC Documents. 
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act, and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC (except those SEC Documents that were subsequently amended), contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company and its subsidiaries included (or incorporated by reference) in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except (a)
as may be otherwise indicated in such financial statements or the notes thereto,
or (b) in the case of unaudited interim statements, to the extent they may
exclude footnotes or may be condensed or summary statements) and fairly present
the financial position of the Company and its subsidiaries as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  As of the date hereof, the Company has, on a timely basis, made
all filings required to be made by the Company with the SEC and the Company is
eligible to file a registration statement on Form S-3 with respect to
outstanding shares of its Common Stock to be offered for sale for the account of
any person other than the Company.

2.6           Securities Law Exemption.  Assuming the truth and accuracy of each
Investor’s representations set forth in this Agreement, the offer, sale and
issuance of the Shares and Warrants as contemplated by this Agreement are exempt
from the registration requirements of the Securities Act and applicable state
securities laws, and neither the Company nor any authorized agent acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption.


2.7           Litigation.  All actions, suits, arbitrations or other proceedings
or, to the Company’s knowledge, investigations pending or threatened against the
Company that would have a Material Adverse Effect on the Company, are disclosed
in the SEC Filings.  There is no action, suit, proceeding or, to the Company’s
knowledge, investigation that questions this Agreement or the right of the
Company to execute, deliver and perform under same.

2.8           Use of Proceeds.  The net proceeds from the sale of the Shares and
Warrants shall be used solely for general corporate purposes.  The proceeds from
the sale of the Shares and Warrants may not be used to redeem, repurchase or
otherwise acquire any shares of preferred stock, common stock or other equity
securities issued by the Company.

2.9           Intellectual Property.  The Company owns, or has the contractual
right to use, sell or license all intellectual property necessary or required
for the conduct of its business as presently conducted and as proposed to be
conducted, including, without limitation, all trade secrets, processes, source
code, licenses, trademarks, service marks, trade names, logos, brands,
copyrights, patents, franchises, domain names and permits.  The Company has not
received any communications alleging that the Company has violated or, by
conducting its business presently conducted or as proposed to be conducted,
violates or will violate any intellectual property rights of any other person or
entity.

2.10         Title to Property and Assets.  The Company has good and marketable
title to or, in the case of leases and licenses, has valid and subsisting
leasehold interests or licenses in, all of its properties and assets (whether
real or personal, tangible or intangible) free and clear of any liens or other
encumbrances, except for liens or other encumbrances that do not, individually
or in the aggregate, have a Material Adverse Effect.  With respect to property
leased by the Company, the Company has a valid leasehold interest in such
property pursuant to leases which are in full force and effect, and the Company
is in compliance in all material respects with the provisions of such leases.

2.11         Compliance with Laws.  The Company is and has been in compliance
with all laws, rules, regulations, orders, judgments or decrees that are
applicable to the Company, the conduct of its business as presently conducted
and as proposed to be conducted, and the ownership of its property and assets
(including, without limitation, all Environmental Laws (as defined below) and
laws related to occupational safety, health, wage and hour, and employment
discrimination), and the Company is not aware of any state of facts, events,
conditions or occurrences which may now or hereafter constitute or result in a
violation of any of such laws, rules, regulations, orders, judgments or decrees
or which may give rise to the assertion of any such violation, except where such
violation or violations do not have a Material Adverse Effect.  All required
reports and filings with governmental authorities have been properly made as and
when required, except where the failure to report or file would not,
individually or in the aggregate, have a Material Adverse Effect. 
“Environmental Laws” means all federal, state, local and foreign laws,
ordinances, treaties, rules, regulations, guidelines and permit conditions
relating to contamination or pollution of the environment (including ambient
air, surface water, ground water, land surface or subsurface strata) or the
protection of human health and worker safety, including, without limitation,
laws and regulations relating to transportation, storage, use, manufacture,
disposal or release of, or exposure of employees or others to, Hazardous
Materials (as defined below) or emissions, discharges, releases or threatened
releases of Hazardous Materials.  “Hazardous Materials” means any substance that
has been designated by any governmental entity or by applicable Environmental
Laws to be radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including, without limitation, PCBs, asbestos, petroleum, urea
formaldehyde and all substances listed as hazardous substances pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, or defined as a hazardous waste pursuant to the Resource
Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to Environmental Laws, but excluding office and janitorial
supplies maintained in accordance with Environmental Laws.


2.12         Licenses and Permits.  The Company has obtained and maintains all
federal, state, local and foreign licenses, permits, consents, approvals,
registrations, memberships, authorizations and qualifications required to be
maintained in connection with the operations of the Company as presently
conducted and as proposed to be conducted, the lack of which could have a
Material Adverse Effect.  The Company is not in default in any material respect
under any of such licenses, permits, consents, approvals, registrations,
memberships, authorizations and qualifications.

2.13         Related Entities.  Except for the Subsidiaries set forth on
Schedule 2.13, the Company does not presently own or control, directly or
indirectly, any interest in any other subsidiary, corporation, association or
other business entity.  The Company is not a party to any joint venture,
partnership or similar arrangement.

2.14         Changes.  Since September 30, 2001, the Company has operated its
business diligently and in the ordinary course of business and, to the knowledge
of the Company, there has not been, or the Company has not (as the case may be):

(a)           any Material Adverse Effect;

(b)           any damage, destruction or loss, whether or not covered by
insurance, which would have a Material Adverse Effect;

(c)           any waiver or compromise by the Company of a valuable right or of
a material debt owed it;

(d)           sold, encumbered, assigned or transferred any material assets or
properties of the Company, other than in the ordinary course of business;

(e)           incurred any liability, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, other than (i) in the ordinary
course of business or (ii) liabilities that are not, individually or in the
aggregate, material to the business, operations, condition (financial or
otherwise), assets, results of operations or prospects of the Company;


(f)            created, incurred, assumed or guaranteed any indebtedness or
subjected any of its assets to any lien or encumbrance, except for indebtedness,
liens or encumbrances that are not, individually or in the aggregate, material
to the business, operations, condition (financial or otherwise), assets, results
of operations or prospects of the Company;

(g)           declared, set aside or paid any dividends or made any other
distributions in cash or property on the Company’s capital stock;

(h)           directly or indirectly redeemed, purchased or otherwise acquired
any shares of capital stock of the Company;

(i)            suffered any resignation or termination of employment of any key
officers or employees;

(j)            except in the ordinary course of business of the Company,
materially increased the compensation payable or to become payable by the
Company to any of its officers, employees or directors or materially increased
any bonus, insurance, pension or other employee benefit plan, payment or
arrangement made by the Company for or with any such officers, employees or
directors;

(k)           made any direct or indirect loan to any stockholder, employee,
officer or director of the Company, other than advances made in the ordinary
course of business;

(l)            changed any agreement to which the Company is a party which would
have a Material Adverse Effect; or

(m)          entered into any agreement or commitment to do any of the things
described in this Section 2.14.

2.15         Employee Benefit Plans.  All “employee benefit plans,” as such term
is defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to which the Company has any liability or obligation, contingent or
otherwise, comply in all material respects and have been maintained and
administered in material compliance with ERISA, the Internal Revenue Code of
1986, as amended (the “Code”), and all other statutes, orders and governmental
rules and regulations applicable to such employee benefit plans.  To the
Company’s knowledge, the Company has not incurred any liability pursuant to
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Company, or in the imposition of any lien on any of
the rights, properties or assets of the Company pursuant to ERISA or to such
penalty or excise tax provisions of the Code.  The Company does not maintain or
contribute to, and has not maintained or contributed to, any “multiemployer
plan,” as such term is defined in ERISA.


2.16         Taxes.  The Company has timely filed all tax returns and reports
(federal, state and local) required to be filed and these returns and reports
are true and correct in all material respects.  The Company has paid all taxes
and other assessments shown to be due on such returns or reports.  Neither the
Internal Revenue Service nor any state or local taxing authority has, during the
past three (3) years, examined or informed the Company it is in the process of
examining any such tax returns and reports.  The provision for taxes of the
Company, as shown on the financial statements included in the most recent SEC
Filing, is adequate for taxes due or accrued as of the date thereof and since
that date the Company has provided adequate accruals in accordance with
generally accepted accounting principals in its financial statements for any
taxes incurred that have not been paid, whether or not shown as being due on any
tax returns.  The Company has not elected, pursuant to the Code, to be treated
as a collapsible corporation pursuant to Section 341(f) of the Code, nor has it
made any other elections pursuant to the Code (other than elections that relate
solely to methods of accounting, depreciation or amortization) that would have a
Material Adverse Effect.

2.17         Insurance.  The Company has in full force and effect fire, casualty
and liability insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow the Company to replace any of its
properties that might be damaged or destroyed to the extent and in the manner
customary for companies in similar business similarly situated.

2.18         Employees.  The Company does not have any collective bargaining
agreements with any of its employees.  There is no labor union organizing
activity pending or, to the Company’s knowledge, threatened with respect to the
Company.  To the Company’s knowledge, no officer or key employee, or that any
group of key employees, intends to terminate their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
of the foregoing.

2.19         Material Contracts.  All contracts, agreements, instruments,
leases, licenses, arrangements, understandings or other documents filed with or
required to be filed as exhibits to the SEC Filings to which the Company therein
is a party or by which it may be bound have been so filed (the “Material
Contracts”).  The Material Contracts that have been filed as exhibits are
complete and correct copies of the contracts, agreements, instruments, leases,
licenses, arrangement, understanding or other documents of which they purport to
be copies.  The Material Contracts are valid and in full force and effect as to
the Company, and, to the Company’s knowledge, to the other parties thereto. 
Except as otherwise disclosed herein, the Company is not in violation of, or
default under (and there does not exist any event or condition which, after
notice or lapse of time or both, would constitute such a default under), the
Material Contracts, except to the extent that such violations or defaults,
individually or in the aggregate, could not reasonably be expected to (a) affect
the validity of this Agreement, (b) have a Material Adverse Effect, or (c)
impair the ability of the Company to perform fully on a timely basis any
material obligation which the Company has or will have under this Agreement.  To
the Company’s knowledge, none of the other parties to any Material Contract are
in violation of or default under any Material Contract in any material respect. 
The Company has not received any notice of cancellation or any written
communication threatening cancellation of any Material Contract by any other
party thereto.  The Company is not a party to and is not bound by any contract,
agreement or instrument, or subject to any restriction under the Certificate of
Incorporation, its bylaws or other governing documents that would have a
Material Adverse Effect.


2.20         Customers and Suppliers.  No customer or supplier that was material
to the Company during the previous twenty-four (24) months, has terminated,
materially reduced or threatened to terminate or material reduce its purchases
from or provision of products or services to the Company.

2.21         Brokers and Finders.  The Company has not employed any broker,
finder, consultant or intermediary in connection with the transactions
contemplated by this Agreement that would be entitled to a broker’s, finder’s or
similar fee or commission in connection herewith and therewith, with the
exception of AFO Capital, and in relation to a portion of the transactions
herein, Punk Ziegel & Company.

2.22         Nasdaq National Market.  The Company’s common stock is listed on
the Nasdaq National Market System, and there are no proceedings to suspend or
revoke such listing.

2.23         Disclosure.  This Agreement, Schedules and Exhibits hereto and all
other documents delivered to the Investors in connection herewith or therewith
at the Closing, do not contain any untrue statement of a material fact, or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  There are no
facts that, individually or in the aggregate, would have a Material Adverse
Effect that have not been disclosed to each Investor in this Agreement
(including the Schedules and Exhibits hereto), the SEC Filings or any other
documents delivered to each Investor in connection herewith or therewith at the
Closing.

2.24         No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Investors.  The issuance
of the Securities to the Investors will not be integrated with any past issuance
of the Company’s securities for purposes of the Securities Act or any applicable
rules of Nasdaq.

3.             REPRESENTATIONS AND WARRANTIES OF INVESTOR.

Each of the Investors, severally and not jointly, hereby represents and warrants
to the Company as to itself and not as to any other Investor, that:

3.1           Organization.  The Investor is a corporation, limited liability
company or limited partnership, as the case may be, duly organized, validly
existing and in good standing in the jurisdiction of its formation.  The
Investor has all requisite power and authority to execute, deliver and perform
all of its obligations of this Agreement.

3.2           Authorization; Enforcement.  (a) The Investor has the requisite
power and authority to enter into and perform its obligations under this
Agreement, (b) the execution and delivery of this Agreement by the Investor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Investor, and
(c) this Agreement has been duly executed and delivered by the Investor.  To the
knowledge of the Investor, no other proceedings on the part of the Investor are
necessary to approve and authorize the execution and delivery of this
Agreement.  This Agreement, when executed and delivered, constitutes a valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.


3.3           No Conflicts.  The execution, delivery and performance of this
Agreement by the Investor, and the consummation by the Investor of the
transactions contemplated hereby will not (a) result in a violation of the
organizational documents of the Investor, or (b) result in a violation of any
statute, law, rule, regulation, writ, injunction, order, judgment or decree
applicable to the Investor, except where such violation, conflict, breach or
other consequence would not have a Material Adverse Effect.  The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof.

3.4           Investment Representations.

(a)           The Investor is an “accredited investor”, as defined in Regulation
D promulgated under the Securities Act, and has such knowledge, sophistication
and experience in financial and business matters that the Investor is capable of
evaluating the merits and risks of the investment in the Securities.

(b)           The Investor (i) has adequate means of providing for its current
financial needs and possible contingencies, and has no need for liquidity of
investment in the Company, (ii) can afford to hold unregistered securities for
an indefinite period of time and sustain a complete loss of the entire amount of
the subscription, and (iii) has not made an overall commitment to investments
which are not readily marketable that is so disproportionate as to cause such
overall commitment to become excessive.

(c)           The Investor agrees and understands that the Securities are being
offered and sold to the Investor in reliance upon specific exemptions from the
registration requirements of the Securities Act and the rules and regulations
promulgated thereunder and that, in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities, the
Company is relying upon the truth and accuracy of the Investor’s representations
and warranties, and compliance with the Investor’s covenants and agreements, set
forth in this Agreement.  The Investor further agrees with the Company that (i)
no Securities were offered or sold to the Investor by means of any form of
general solicitation or general advertising, and in connection therewith, the
Investor did not (1) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit or generally
available; or (2) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general
advertising.  The Investor hereby acknowledges that the offering of the
Securities has not been reviewed by the SEC or any state regulatory authority
since the offering of the Securities is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder.  The Investor understands that the
Securities have not been registered under the Securities Act and agrees not to
sell or otherwise transfer the Securities unless they are registered under the
Securities Act or unless an exemption from such registration is available.


(d)           The Securities are being purchased by the Investor for its own
account, for investment purposes only, not for the account of any other person,
or corporation and not with a view to distribution, assignment or resale to
others in whole or in part.  The Investor has no present intention of selling,
granting any participation in, or otherwise distributing the Securities.  The
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer, pledge, hypothecate, grant any option to purchase
or otherwise dispose of any of the Securities.  Nothing herein shall prevent the
distribution of any Securities to any subsidiary, member, partner, stockholder,
affiliate or former member, partner, stockholder or affiliate of the Investor in
compliance with the Securities Act and applicable state “blue sky” laws.

(e)           The Investor has been furnished with and has carefully read the
Company’s Annual Report on Form 10-KSBA for the fiscal year ended December 31,
2000, as amended, and has had access to the Company’s SEC Filings and other
public filings.

(f)            With respect to corporate tax and other economic considerations
involved in an investment in the Securities, the Investor is not relying on the
Company.  The Investor has carefully considered and has, to the extent the
Investor believes such discussion necessary, discussed with its professional
legal, tax, accounting and financial advisors the suitability of an investment
in the Securities for its particular tax and financial situation and has
determined that the Securities are a suitable investment for the Investor.

(g)           The Company has made available to the Investor all documents and
information that the Investor has requested relating to an investment in the
Securities.

(h)           Subject to the Company’s disclosures in this Agreement and the SEC
Filings, the Investor recognizes that the Company has generated only limited
revenues to date, is not expected to have any products commercially available
for a number of years, if at all, and that investment in the Company involves
substantial risks, including loss of the entire amount of such investment and
has taken full cognizance of and understands all of the risk factors relating to
the purchase of the Securities.

(i)            The Investor has not been formed for the specific purpose of
acquiring the Securities.

4.             COVENANTS.

4.1           Confidentiality.  Each Investor hereby acknowledges that
unauthorized disclosure of information regarding the offering of the Securities
pursuant to this Agreement may cause the Company to violate Regulation FD.


4.2           Restrictions on Transfer.

(a)           Each Investor hereby agrees, severally and not jointly, that,
except in accordance with a registration statement filed pursuant to Section 5.2
of this Agreement, it will not dispose of any of such Investor’s Shares or the
Warrant Shares (other than pursuant to Rule 144 promulgated under the Securities
Act (“Rule 144”) or pursuant to a registration statement filed with the SEC
pursuant to the Securities Act) unless and until such Investor shall have
(A) notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the proposed
disposition and (B) if requested by the Company, furnished the Company with an
opinion of counsel, reasonably satisfactory in form and substance to the Company
and the Company’s counsel, to the effect that such disposition will not require
registration under the Securities Act.  The restrictions on transfer imposed by
this Section 4.2 shall cease and terminate as to the Shares and Warrant Shares
held by an Investor when:  (x) such Securities shall have been effectively
registered under the Securities Act and sold by the holder thereof in accordance
with such registration, or (y) on delivery of an opinion of the kind described
in the preceding sentence with respect to such Securities.  Each Warrant and
each certificate evidencing the Securities shall bear an appropriate restrictive
legend as set forth in Section 4.2(c), except that such legend shall not be
required after a transfer is made in compliance with Rule 144 or pursuant to a
registration statement or if the opinion of counsel referred to above is issued
and provides that such legend is not required in order to establish compliance
with any provisions of the Securities Act.

(b)           Notwithstanding the provisions of Section 4.2(a), no registration
statement or opinion of counsel shall be necessary for a transfer by an Investor
of the Securities to a subsidiary, member, partner, stockholder or affiliate of
that Investor, if the transferee agrees in writing to be subject to the terms
hereof to the same extent as if such transferee were an Investor hereunder.

(c)           It is understood that, subject to Sections 4.2(a) and 4.2(b), the
Warrants and the certificates evidencing the Securities will bear the following
legends:

(i)            THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS
TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY
TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.

(ii)           Any legend required by the laws of any other applicable
jurisdiction.


4.3           Restrictions on Subsequent Offerings.  The Company agrees that
during the period beginning on the date hereof and ending on and including the
date which is one hundred eighty (180) days after the Closing Date (the
“Limitation Period”), the Company will not issue and sell (i) shares of the
Company’s common stock at a price per share of less than the Per Share Purchase
Price, or (ii) any options, warrants or any other securities of the Company
convertible, exercisable or exchangeable into or for common stock of the Company
at a conversion or exercise price per share of less than $3.91 (each such sale
is referred to herein as a “Subsequent Dilutive Offering”).  In the event the
Company shall, during the Limitation Period, complete a Subsequent Dilutive
Offering, the Company shall, within ten (10) days of the closing of the
Subsequent Dilutive Offering, pay to each Investor in cash an amountequal to the
number of shares of the Company’s common stock purchased (or to be purchased) by
such Investor multiplied by (a) the difference between the Per Share Purchase
Price and purchase price per share of common stock (as of the date of sale) sold
in the Subsequent Dilutive Offering, in the case of issuance of common stock, or
(b) the difference between $3.91 and the conversion or exercise price per share
(as of the date sale) of options, warrants or any other securities of the
Company convertible, exercisable or exchangeable into or for common stock of the
Company issued or sold in such Subsequent Dilutive Offering, in the case of
issuance of such options, warrants and other securities.  Anything herein to the
contrary notwithstanding, the following issuances of securities by the Company
shall be deemed not to constitute a Subsequent Dilutive Offering: (i) the
issuance of securities upon exercise or conversion of the Company’s options,
warrants or other convertible securities outstanding as of the date hereof; (ii)
the grant of additional options or warrants, or the issuance of additional
securities, under any Company stock option plan, restricted stock plan or stock
purchase plan for the benefit of the Company’s employees, officers, directors or
consultants; and (iii) the grant of options or warrants or the issuance of
shares of common stock as part of a merger, acquisition or a licensing agreement
concerning the conveyance of or acquisition of intellectual property by the
Company.

4.4           Legal Fees and Expenses.  The Company shall, within ten (10) days
after receipt of an invoice therefor, pay the legal fees and expenses of
Shartsis, Friese & Ginsburg LLP (“SF&G”) (legal counsel only for Kilkenny
Capital Management, L.L.C. and its affiliates (“Kilkenny”)), in an amount not to
exceed $20,000, incurred in connection with this Agreement and the transactions
contemplated hereby and thereby.  For the avoidance of doubt, the fees paid to
SF&G pursuant to this Section 4.6 do not include the payment to counsel for the
Investors as required to be made by the Company pursuant to Section 5.5 of this
Agreement.

4.5           Securities Compliance.  The Company shall take all action
necessary to comply with any federal or state securities laws applicable to the
transactions contemplated hereunder.

5.             REGISTRATION RIGHTS.

5.1           Registrable Securities.  As used herein the term “Registrable
Security” means (a) each of the Shares, the Warrant Shares and the Coverage
Warrants (as defined in Section 5.2 below), and (b) any Common Stock of the
Company issued as (or issuable on the conversion or exercise of any warrant,
right or other security that is issued as) a dividend or other distribution with
respect to, or in exchange for, or in replacement of, the shares referenced in
clauses (a) and (b) above; provided, however, that with respect to any
particular Registrable Security held by an Investor, such security shall cease
to be a Registrable Security when, as of the date of determination, (a) it has
been effectively registered under the Securities Act and disposed of pursuant
thereto, or (b) registration under the Securities Act is no longer required for
the immediate public distribution of all Registrable Securities held by that
Investor and its affiliates.  In the event of any merger, reorganization,
consolidation, recapitalization or other change in corporate structure affecting
the Common Stock, such adjustment shall be made in the definition of
“Registrable Security” as is appropriate in order to prevent any dilution or
enlargement of the rights granted pursuant to this Section 5.


5.2           Mandatory Registration.

(a)           Subject to Section 5.4(g), the Company shall use best efforts to
file, within thirty (30) days after the Closing Date, for the benefit of the
holders of the Registrable Securities (the “Holders”) a registration statement
on Form S-3 (or if Form S-3 is not then available, on such form of registration
statement that is then available to effect a registration of all Registrable
Securities, subject to consent of the Holders) for purposes of registering under
the Securities Act all the Registrable Securities for resale by, and for the
account of, the Holders as selling stockholders thereunder (the “Registration
Statement”).  The Company shall use its commercially reasonable efforts to cause
the Registration Statement to become effective as promptly as possible and, if
any stop order shall be issued by the SEC in connection therewith, to obtain the
removal of such order.  The Company shall use its commercially reasonable
efforts to keep such Registration Statement effective until the earlier of (i)
the date when all of the Registrable Securities registered thereunder shall have
been sold, (ii) such time as all the Registrable Securities held by the Holders
(and any affiliate of the Holder with whom such Holder must aggregate its sales
under Rule 144) can be sold pursuant to Rule 144(k), and (iii) the second
anniversary of the date on which the Registration Statement is declared
effective (the “Registration Withdrawal Date”).

(b)           In the event the Company has not filed the Registration Statement
with the SEC within thirty (30) days after the Closing, the Company shall issue
to each Investor a warrant in the form attached hereto as Exhibit B (each, a
“Coverage Warrant” and, collectively, the “Coverage Warrants”) to acquire that
number of shares of Common Stock of the Company equal to (i) one percent (1%) of
the aggregate amount of Shares sold to each such Investor pursuant to the this
Agreement.  The exercise price of each such Coverage Warrant will be $3.91 per
share of Common Stock issuable on exercise of the Coverage Warrant (as adjusted
for stock splits, stock combinations, reorganizations and the like effected
after the date of this Agreement).

(c)           At the end of each three (3) business day period, after the
initial thirty day period referred to in Section 5.2(b) that the Registration
Statement has not been filed with the SEC, the Company shall issue to each
Investor a Coverage Warrant to acquire that number of shares of Common Stock
equal to (i) one percent (1%) of the aggregate amount of Shares sold to each
such Investor pursuant to this Agreement; provided, however, that the number of
shares subject to the Coverage Warrants issued pursuant to Sections 5.6(b) and
5.6(c) hereof shall not in the aggregate exceed ten percent (10%) of the total
amount of Shares sold to each such Investor pursuant to this Agreement.  The
exercise price of each such Coverage Warrant will be $3.91 per share of Common
Stock issuable on exercise of the Coverage Warrant (as adjusted for stock
splits, stock combinations, reorganizations and the like effected after the date
of this Agreement).

(d)           In the event the Registration Statement has not been declared
effective by the SEC within ninety (90) days after the date such Registration
Statement is filed with the SEC, the Company shall issue to each Investor a
Coverage Warrant to acquire that number of shares of Common Stock of the Company
equal to (i) five percent (5%) of the aggregate amount of Shares sold to each
such Investor pursuant to this Agreement.  The exercise price of each such
Coverage Warrant will be $3.91 per share of Common Stock issuable on exercise of
the Coverage Warrant (as adjusted for stock splits, stock combinations,
reorganizations and the like effected after the date of this Agreement).


(e)           At the end of each thirty-day period (or a portion thereof), after
the initial ninety (90) day period referred to in Section 5.2(d), that the
Registration Statement has not been declared effective by the SEC, the Company
shall issue to each Investor a Coverage Warrant to acquire that number of shares
of Common Stock equal to (i) five percent (5%) of the aggregate amount of Shares
sold to each such Investor pursuant to this Agreement, multiplied by (ii) a
fraction, the numerator of which is the number of days during such thirty-day
period before the date on which the Registration Statement was declared
effective by the SEC and the denominator of which is thirty (30); provided,
however, that the number of shares subject to the Coverage Warrants issued
pursuant to Sections 5.6(d) and 5.6(e) hereof shall not in the aggregate exceed
twenty percent (20%) of the total amount of Shares sold to each such Investor
pursuant to this Agreement.  The exercise price of each such Coverage Warrant
will be $3.91 per share of Common Stock issuable on exercise of the Coverage
Warrant (as adjusted for stock splits, stock combinations, reorganizations and
the like effected after the date of this Agreement).

(f)            The Company shall execute such other and further certificates,
instruments and other documents as may be reasonably requested by a Holder or
reasonably necessary or proper to implement, complete and perfect the Holders
rights under this Section 5.2 and to freely trade the Registrable Securities
without limitation or restriction imposed or created by the Company or
securities law.

(g)           Notwithstanding Section 5.2(b) through (e) above, the Company may,
at its sole discretion, pay to all of the Holders a cash penalty in lieu of the
issuance of Coverage Warrants on each penalty date.  If the Company elects to
make such cash payment on a penalty date, the Company must pay cash to all of
the Holders with respect to that penalty date and may not issue Coverage
Warrants to any of the Holders with respect to that penalty date.  If the
Company elects to make such cash payment, on each date on which Coverage
Warrants or cash payments are due, the cash payment to each Investor shall be an
amount equal to (i) the one-half of the applicable warrant coverage percentage
on that date multiplied by (ii) such Investor’s cash investment amount as set
forth opposite such Investor’s name on Exhibit A hereto.

(h)           The issuance of Coverage Warrants (and/or the payment of cash) to
the Investors pursuant to this Section 5.2 shall be in addition to, and not in
lieu of, any other rights and remedies available to the Investors pursuant to
this Agreement at law or in equity.

(i)            From and after the date of this Agreement, the Company shall not,
without the prior consent of the Holders of at least a majority of the
Registrable Securities then outstanding, enter into any agreement with any
holder or prospective holder of any securities of the Company that would allow
such holder or prospective holder to include such securities in any registration
filed under this Section 5.2, unless under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the amount of the Registrable Securities of the Holders that are
included.


5.3           Piggyback Registration Rights.

(a)           If, at any time after the Registration Withdrawal Date, the
Company proposes to register any Common Stock under the Securities Act, whether
as a result of a primary or secondary offering of Common Stock or pursuant to
registration rights granted to holders of other securities of the Company
(whether as a demand registration right or a Form S-3 registration right, but
excluding in all cases any registrations to be effected on Forms S-4 or S-8 or
other applicable successor Forms), the Company shall, each such time, give to
the Holders holding Registrable Securities written notice of its intent to do
so.  If, within twenty (20) days of giving such notice, the Company shall
receive from a Holder a written request to include its Registrable Securities in
such registration, the Company shall use commercially reasonable efforts to
cause to be included in such registration the Registrable Securities of such
selling Holder, to the extent requested to be registered; provided, however,
that (i) such selling Holder agrees to sell those of its Registrable Securities
to be included in such registration in the same manner and on the same terms and
conditions as the other shares of Common Stock which the Company proposes to
register and (ii) in the event (x) the registration is to include shares of
Common Stock to be sold for the account of the Company or any party exercising
registration rights pursuant to any other agreement with the Company and (y) the
proposed managing underwriter advises the Company that in its opinion the
inclusion of such selling Holder’s Registrable Securities (without any reduction
in the number of shares to be sold for the account of the Company or such party
exercising registration rights) is likely to affect materially and adversely the
success of the offering or the price that would be received for any shares of
Common Stock offered, then the rights of such selling Holder shall be as
provided in Section 5.3(b) hereof.

(b)           If a registration pursuant to Section 5.3(a) hereof involves an
underwritten offering and the managing underwriter shall advise the Company in
writing that, in its opinion, the number of shares of Registrable Securities
requested by the Holder to be included in such registration is likely to affect
materially and adversely the success of the offering or the price that would be
received for any shares of Common Stock offered in such offering, then,
notwithstanding anything in Section 5.3(a) to the contrary, the Company shall
only be required to include in such registration, to the extent of the number of
shares of Common Stock which the Company is so advised can be sold in such
offering, (i) first, the number of shares of Common Stock proposed to be
included in such registration for the account of the Company and/or any
stockholders of the Company (other than the Holders) that have exercised demand
registration rights, in accordance with the priorities, if any, then existing
among the Company and/or such stockholders of the Company with registration
rights (other than the Holders), and (ii) second, the shares of Common Stock
requested to be included in such registration by all other stockholders of the
Company who have piggyback registration rights (including, without limitation,
the Holders), pro rata among such other stockholders (including, without
limitation, the Holders) on the basis of the number of shares of Common Stock
that each of them beneficially owns.

(c)           In connection with any offering involving an underwriting of
shares, the Company shall not be required under Section 5.3 hereof or otherwise
to include the Registrable Securities of any Holder therein unless such Holder
accepts and agrees to the terms of the underwriting, which shall be reasonable
and customary, as agreed upon between the Company and the underwriters selected
by the Company.


(d)           The piggyback registration rights set forth in this Section 5.3
shall terminate with respect to a Holder when all the Registrable Securities
held by that Holder (and any affiliate of the Holder with whom such Holder must
aggregate its sales under Rule 144) can be sold pursuant to Rule 144(k).

5.4           Covenants of the Company With Respect to Registration.

The Company covenants and agrees as follows:

(a)           Following the effective date of a Registration Statement under
Section 5.2 or 5.3, the Company shall, upon the request of the Holders,
forthwith supply such reasonable number of copies of the Registration Statement,
preliminary prospectus and prospectus meeting the requirements of the Securities
Act, and other documents necessary or incidental to the public offering of the
Registrable Securities, as shall be reasonably requested by the Holders to
permit the Holders to make a public distribution of the Registrable Securities
registered in connection with the Registration Statement.

(b)           The Company shall prepare and file with the SEC such amendments
and supplements to such Registration Statement and the prospectus used in
connection with such Registration Statement as may be necessary to comply with
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement during the period of time such Registration
Statement remains effective;

(c)           The Company shall use its best efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

(d)           During the period of time such Registration Statement remains
effective, the Company shall notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act or the happening of
any event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing;

(e)           The Company shall use its best efforts to cause all such
Registrable Securities registered hereunder to be listed on each securities
exchange on which securities of the same class issued by the Company are then
listed;

(f)            The Company shall provide a transfer agent and registrar for all
Registrable Securities registered hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration; and


(g)           The obligations of the Company hereunder with respect to the
Registrable Securities are subject to the Holders’ furnishing to the Company
such appropriate information concerning the Holders, the Registrable Securities
and the terms of the Holders’ offering of such Registrable Securities as the
Company may reasonably request in writing.

5.5           Expenses.  All expenses incurred in effecting a registration
pursuant to this Agreement (including, without limitation, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and, in connection with a
registration pursuant to Section 5.2, the reasonable fees and disbursements, up
to $10,000, of one counsel for the selling Holders selected by the Holders),
other than any transfer taxes and underwriting discounts and selling commissions
applicable to the sale of the Registrable Securities, shall be borne by the
Company.  All transfer taxes, underwriting discounts and selling commissions
applicable to the sale of the Registrable Securities shall be borne by the
Holders thereof.

5.6           Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Section 5:

(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the partners, officers, directors, stockholders,
members and managers of such Holder, legal counsel and accountants for such
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (each, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay to each
such Holder, underwriter or controlling person, as incurred, any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 5.6(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
to any Holder, underwriter or controlling person for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.


(b)           To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the Registration Statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such Registration Statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person indemnified pursuant to this Section 5.6(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.6(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder (which consent shall not be unreasonably withheld or delayed); provided
further that in no event shall any indemnity under this Section 5.6(b) exceed
the net proceeds from the offering received by such Holder.

(c)           Promptly after receipt by an indemnified party under this Section
5.6 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 5.6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time after receipt of notice of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 5.6, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 5.6.

(d)           If the indemnification provided for in this Section 5.6 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations;
provided that in no event shall any contribution by a Holder under this Section
5.6(d) exceed the net proceeds from the offering received by such Holder.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.


(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.

(f)            The obligations of the Company and Holders under this Section 5.6
shall survive the completion of any offering of Registrable Securities in a
registration statement and the termination of this Agreement.

5.7           Suspension of Sales.

(a)           With respect to the Registration Statement filed pursuant to
Section 5.2, the Company may suspend sales of Registrable Securities under such
Registration Statement for a period of not more than thirty (30) days with
respect to such Registration Statement if, at any time the Company is engaged in
confidential negotiations or other confidential business activities, the
disclosure of which would be required if such sales were not suspended and the
Board of Directors of the Company determines in good faith that such suspension
would be in the Company’s best interest at such time, provided that the Company
shall not be permitted to suspend such sales for more than sixty (60) days in
any twelve (12) month period.  In order to suspend sales pursuant to this
Section 5.7(a), the Company shall promptly (but in any event within five (5)
days), upon determining to seek such suspension, deliver to each holder of
Registrable Securities a certificate signed by an executive officer of the
Company stating that the Company is suspending such filing pursuant to this
Section 5.7(a) and a general statement of the reason for such suspension and an
approximation of the anticipated delay.  Each holder of Registrable Securities
hereby agrees to keep confidential any information disclosed to it in any such
certificate (including the fact that a certificate was delivered.

(b)           If the Company suspends such Registration Statement pursuant to
section 5.7(a) above, the Company shall, as promptly as practicable following
the termination of the circumstances which entitled the Company to do so but in
no event more than seven (7) days thereafter, take such actions as may be
necessary to file or reinstate the effectiveness of such Registration Statement
and/or give written notice to the selling Holders authorizing them to resume
sales pursuant to such Registration Statement.  If, as a result thereof, the
prospectus included in such Registration Statement has been amended to comply
with the requirements of the Securities Act, the Company shall enclose such
revised prospectus with the notice to the selling Holders given pursuant to this
Section 5.7(b), and the selling Holders shall make no offers or sales of
securities pursuant to such Registration Statement other than by means of such
revised prospectus.


5.8           Transfer or Assignment of Registration Rights.  The rights to
cause the Company to register Registrable Securities granted to a Holder by the
Company under this Section 5 may be transferred or assigned by a Holder to a
transferee or assignee of such Registrable Securities that (i) is a subsidiary,
parent, current or former partner, current or former limited partner, current or
former member, current or former manager or stockholder of a Holder, (ii) is an
entity controlling, controlled by or under common control, or under common
investment management, with a Holder, including without limitation a
corporation, partnership or limited liability company that is a direct or
indirect parent or subsidiary of the Holder, or (iii) is a transferee or
assignee of not less than 50,000 shares of Registrable Securities (as presently
constituted and subject to subsequent adjustments for stock splits, stock
dividends, reverse stock splits and the like), provided that the Company is
given written notice at the time of or within a reasonable time after said
transfer or assignment, stating the name and address of said transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned, and provided further that the
transferee or assignee of such rights assumes the obligations of such Holder
under this Section 5.

5.9           Reports under Exchange Act.  With a view to making available to
the Holders the benefits of Rule 144 promulgated under the Securities Act and
any other rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration, the Company
agrees to:

(a)           Make and keep public information available, as those terms are
used in SEC Rule 144, at all times;

(b)           File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

(c)           Furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith on request, (i) a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration; and

(d)           Undertake any additional actions reasonably necessary to maintain
the availability of the use of Rule 144.

5.10         Reserve for Exercise Shares.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock such number of shares of Common Stock (the “Exercise Shares”) as shall be
sufficient to enable it to comply with its exercise obligations with respect to
the Shares and under the Warrants and Coverage Warrants.  If at any time the
number of Exercise Shares shall not be sufficient to effect the exercise of the
Warrants, the Company will forthwith take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number as will be sufficient for such purposes.  The Company will obtain
authorization, consent, approval or other action by, or make any filing with,
any administrative body that may be required under applicable state securities
laws in connection with the issuance of Exercise Shares.


5.11         Delay of Registration.  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration as the
result of any controversy that might arise with respect to the interpretation or
implementation of this Section 5.

6.             CONDITIONS TO INVESTOR OBLIGATIONS AT CLOSING.


THE OBLIGATIONS OF THE INVESTORS TO PURCHASE THE SHARES AND THE WARRANTS AT THE
CLOSING ARE SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE CLOSING OF EACH OF THE
FOLLOWING CONDITIONS:

6.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall be true in all respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except that any representations and warranties stated as being true and correct
as of a date other than the date hereof shall be true and correct as of such
other date.

6.2           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

6.3           Qualifications.  All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state of the United States that are required in connection with the lawful
issuance and sale of the Securities to the Investors pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing.

6.4           Proceedings and Documents.  All corporate and other proceedings
undertaken in connection with the transactions contemplated at the Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to each Investor, and they shall have received all such counterpart
original and certified or other copies of such documents as they may reasonably
request.

6.5           Absence of Litigation.  No proceeding challenging this Agreement
or the transactions contemplated hereby or thereby, or seeking to prohibit,
alter, prevent or delay the Closing, shall have been instituted against the
Company before any court, arbitrator or governmental body, agency or official
and shall be pending.

6.6           Compliance Certificate.  The Company shall deliver to the
Investors at the Closing, relating to the Investors’ purchase of Shares and
Warrants, a certificate signed by the President of the Company stating that the
Company has complied with or satisfied each of the conditions to the Investors’
obligation to consummate the Closing set forth in Sections 6.1 through 6.5,
unless waived in writing by the Investors.

6.7           Opinion of Counsel.  The Company shall deliver to the Investors at
the Closing two opinions of counsel for the Company, dated as of the Closing, in
the forms attached hereto as Exhibit C.

6.8           Legal Prohibition.  The purchase of the Shares and Warrants by the
Investors shall not be prohibited by any law or governmental order or
regulation.


7.             CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.

The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions:

7.1           Representations and Warranties.  The representations and
warranties of each Investor contained in Section 3 shall be true in all respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except that any representations and warranties stated as being true and correct
as of a date other than the date hereof shall be true and correct as of such
other date.

7.2           Performance.  Each Investor shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

7.3           Qualifications.  All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state of the United States that are required in connection with the lawful
issuance and sale of the Securities to the Investors pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing.

7.4           Proceedings and Documents.  All corporate and other proceedings
undertaken in connection with the transactions contemplated by this Agreement
and all documents incident thereto shall be reasonably satisfactory in form and
substance to the Company and its counsel, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

8.             MISCELLANEOUS.

8.1           Survival of Warranties.  The warranties, representations,
agreements, covenants and undertakings of the Company or the Investors contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and the Closing and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Investors or the Company.

8.2           Incorporation by Reference.  All Exhibits and Schedules appended
to this Agreement are herein incorporated by reference and made a part hereof.

8.3           Successor and Assignees.  All terms, covenants, agreements,
representations, warranties and undertakings in this Agreement made by and on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including transferees
of any Shares) whether so expressed or not, subject to Section 5.8.

8.4           Amendments and Waivers.  Neither this Agreement nor any provision
hereof shall be waived, modified, changed, discharged, terminated, revoked or
canceled except by an instrument in writing signed by the party against whom any
change, discharge or termination is sought.  Failure of either party to exercise
any right or remedy under this Agreement or any other agreement between the
Company and the Investors, or otherwise, or delay by the Company or the
Investors in exercising such right or remedy, will not operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.


8.5           Governing Law.  This Agreement shall be deemed a contract made
under the laws of the State of New York, without giving effect to the conflicts
of law principles thereof.

8.6           Notices.  All notices, requests, consents, demands, notice or
other communication required or permitted under this Agreement shall be in
writing and shall be deemed duly given and received when delivered personally or
transmitted by facsimile, or one business day after being deposited for next-day
delivery with a nationally recognized overnight delivery service, or three days
after being deposited as first class mail with the United States Postal
Services, all charges or postage prepaid, and properly addressed:

to the Company at:

Axonyx Inc.

825 Third Avenue, 40th Floor

New York, New York 10022

Fax:  (212) 688-4843

Attention:

with a copy (which shall not constitute notice) to:

Brobeck, Phleger & Harrison LLP

1633 Broadway, 47th Floor

New York, New York 10019

Fax: (212) 586-7878

Attention: Luci Staller Altman

or the Investors at the address set forth opposite each Investors name on
Exhibit A hereto

or such other address as may be furnished in writing by a party hereto.

8.7           Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one and the same instrument.

8.8           Effect of Headings.  The section and paragraph headings herein are
included for convenience only and shall not affect the construction hereof.

8.9           Entire Agreement.  This Agreement and the Exhibits and Schedules
hereto and thereto constitute the entire agreement among the Company and the
Investors with respect to the subject matter hereof.  There are no
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein.  This
Agreement supersedes all prior agreements between the parties with respect to
the Shares purchased hereunder and the subject matter hereof.


8.10         Publicity. Neither party shall originate any publicity, news
release or other public announcement, written or oral, whether relating to the
performance under this Agreement or the existence of any arrangement between the
parties, without the prior written consent of the other party (which consent
shall not be unreasonably withheld or delayed), except where such publicity,
news release or other public announcement is required by law; provided that, in
such event, each such party shall (a) promptly consult the other party in
connection with any such publicity, news release or other public announcement
prior to its release; (b) promptly provide the other party a copy thereof; and
(c) use commercially reasonable efforts to ensure that such portions of such
information as may reasonably be designated by the other party are accorded
confidential treatment by the applicable governmental entity.

8.11         Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable under applicable law, such
provision shall be replaced with a provision that accomplishes, to the extent
possible, the original business purpose of such provision in a valid and
enforceable manner, and the balance of the Agreement shall be interpreted as if
such provision were so modified and shall be enforceable in accordance with its
terms.

8.12         Interpretation.  This Agreement shall be construed according to its
fair language.  The rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

8.13         Exculpation Among Investors.  Each Investor acknowledges that it is
not relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.  Each Investor agrees that no Investor nor the respective controlling
person, officers, directors, partners, agents or employees of any Investor shall
be liable to any other Investor for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Shares, the Warrants or the execution of or performance under this Agreement.

8.14         Representation.  Each party hereto acknowledges that (a) Kilkenny
has retained SF&G to represent Kilkenny in connection with this Agreement and
the transactions related hereto, (b) the interests of Kilkenny may not
necessarily coincide with the interests of the other Investors, (c) SF&G does
not represent any Investor other than Kilkenny, and (d) each Investor has
consulted with, or has had an opportunity to consult with, its own legal counsel
and has not relied on SF&G for legal counsel in connection with this Agreement
and the transactions related hereto.

[Signatures appear on following page.]


Schedule A

 

COMPANY SCHEDULE OF EXCEPTIONS

 

There are no scheduled exceptions.


 

Exhibit A

 

LIST OF INVESTORS


 

Exhibit B

 

FORM OF WARRANT


 

Exhibit C

 

FORM OF LEGAL OPINIONS

 

 